     Case: 1:19-cv-06473 Document #: 18 Filed: 11/26/19 Page 1 of 5 PageID #:65




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                  )
UNITED STATES SECURITIES AND                      )
EXCHANGE COMMISSION,                              )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )   Case No.: 1:19-cv-06473
                                                  )
SBB RESEARCH GROUP, LLC,                          )
SAMUEL B. BARNETT, and                            )   Hon. Sharon Johnson Coleman
MATTHEW LAWRENCE AVEN,                            )
                                                  )   Magistrate Judge Shelia Finnegan
                       Defendants.                )
                                                  )


                             INITIAL JOINT STATUS REPORT

       Plaintiff, United States Securities and Exchange Commission (“the SEC”), and

Defendants SBB Research Group, LLC (“SBB”), Samuel Barnett and Matthew Aven

(collectively “Defendants”), state as follows:

       1.      Nature of the Case

       (a)     The SEC is represented by Timothy Leiman, Robert Moye and Kevin

Wisniewski. Mr. Leiman is the SEC’s trial attorney.

       Defendants are represented Howard Rosenburg, of Kopecky Schumacher Rosenburg

LLC. Defendants anticipate that they also will be represented by H. Gregory Baker, Rachel

Maimin and Alexandra Droz, of Lowenstein Sandler LLP and anticipate filing petitions for

admission under L.R. 83.14 for those attorneys. Howard Rosenburg is Defendants’ trial attorney.

       (b)     The SEC has alleged that Defendants SBB, Barnett, and Aven committed – or

aided and abetted – securities fraud in violation of Section 17(a) of the Securities Act of 1933

(“the Securities Act”); Section 10(b) of the Securities Exchange Act of 1934 (“the Exchange
     Case: 1:19-cv-06473 Document #: 18 Filed: 11/26/19 Page 2 of 5 PageID #:65




Act”) and Rule 10b-5 thereunder, and Sections 206 and 207 of the Investment Advisers Act of

1940 (“the Advisers Act”) and Rules 206(4)-1, 206(4)-2, 206(4)-7 and 206(4)-8 thereunder.

       SBB is an investment adviser, managing several private investment funds (the “Funds”).

The value of the assets in SBB’s funds were determined using a custom valuation model. The

SEC has alleged that SBB designed its model to artificially increase the value of investments

held by SBB’s funds and the reported net asset values of those funds. In so doing, the SEC has

alleged that, contrary to representations to the Funds’ investors, Defendants did not comply with

Generally Accepted Accounting Principles (“GAAP”) in that Defendants failed to value the

structured notes held by the funds at “fair value,” or the price that would be received to sell the

notes in an orderly transaction between market participants at the measurement date. The SEC

has alleged that Defendants reported those inflated values to the funds’ investors, collected

excessive fees, and created a false performance history which Defendants used in marketing to

potential investors. The SEC has alleged that the SEC’s compliance examiners warned the

Defendants about alleged defects in SBB’s valuation model but that the Defendants hid the SEC

exam staff’s findings from SBB’s auditor, secretly credited the accounts of the funds’ investors

to reverse the payment of excessive fees, and failed to disclose the materially reduced

performance values to the funds’ investors.

       (c)     Defendants maintain that they complied with the federal securities laws.

Defendants maintain that they used the valuation model in good faith and that SBB produced

appropriate valuations. Defendants maintain that they did not hide information and that they

appropriately disclosed their actions.

       (d)     The major legal and factual issues involved in this case are whether Defendants

committed, or aided and abetted, securities fraud. Among other things, this determination



                                                  2
     Case: 1:19-cv-06473 Document #: 18 Filed: 11/26/19 Page 3 of 5 PageID #:65




involves the questions whether the Defendants: (1) made material misrepresentations to investors

by using a valuation model that produced valuations that were inconsistent with the fair value

requirements of GAAP, (2) whether the valuation model produced materially inflated values for

the Funds’ securities, (3) whether Defendants made materially misleading statements to investors

regarding the Funds’ asset values, (4) whether Defendants made material misrepresentations to

prospective investors in the Funds’ marketing materials, (5) whether Defendants materially

misled SBB’s auditor in the course of its audit of the Funds’ financial statements, and (6)

whether the Defendants acted with scienter (intentionally or recklessly).

       (e)     The SEC seeks an order of permanent injunctive relief against the Defendants for

future violations of the sections of the Securities Act, the Exchange Act, and the Advisers Act

which are at issue in this case. The SEC also seeks the imposition of a substantive civil penalty

against each defendant.

       (f)     The SEC’s Complaint was filed on September 30th, and Defendants’ waived

service of a summons. Defendants are preparing to file a joint motion to dismiss the complaint

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       2.      Pending Motions

       (a)     There are no motions pending at this time.

       (b)     Defendants are required to file a responsive pleading by December 9, 2019, and

have advised the SEC that they will file a motion to dismiss.

       3.      Proposed Discovery Schedule

       (a)     Discovery will be needed on a variety of issues relating to liability, defenses and

remedies. Defendants will be able to review the SEC’s production, which is expected to include:

the documents, financial information and electronic data produced to the SEC during its



                                                 3
     Case: 1:19-cv-06473 Document #: 18 Filed: 11/26/19 Page 4 of 5 PageID #:65




investigation, the SEC’s subpoenas to and non-privileged communications with third parties,

transcripts of investigative testimony and sworn statements from potential witnesses. The parties

expect to issue written discovery requests and take depositions of potential witnesses. The parties

also expect to retain expert witnesses, review expert reports and take the depositions of any

expert witnesses.

       (b)     This case is subject to the Mandatory Initial Discovery Pilot (“MIDP”)

procedures. Accordingly, the parties will review each other’s MIDP responses before issuing

their own written discovery requests. (See Amended Standing Order Regarding Mandatory Initial

Discovery Pilot Project at § A.1a.) The parties may serve additional written discovery requests at

least three (3) days after the parties have exchanged their mandatory initial discovery responses.

        (c)    The parties will exchange expert reports on liability issues on which they bear the

burden of proof, by July 3, 2020. The parties will produce any rebuttal reports, which address

issues raised in another party’s expert report, by September 30, 2020. The parties will complete

all discovery (including depositions) by November 6, 2020.

       4.      Trial

       (a)     A jury trial has been requested.

       (b)     The parties estimate that a trial in this matter would take approximately 3 weeks.

       5.      Status of Settlement Discussions

       (a)     Prior to the filing of the Complaint, the parties engaged in extensive settlement

negotiations. Those negotiations concluded unsuccessfully.

       (b)     The Parties are not interested in a settlement conference with a magistrate judge at

this time. It is possible that the Parties’ positions may change after substantive discovery. Should

their positions change, the Parties will inform the Court that they seek a settlement conference.



                                                  4
        Case: 1:19-cv-06473 Document #: 18 Filed: 11/26/19 Page 5 of 5 PageID #:65




         (c)    The parties are not interested in pursuing arbitration or mediation.

         6.     Consent to Proceed before the Magistrate Judge

         The parties do not consent to proceed before a Magistrate Judge for all matters in this

case.

 November 26, 2019                                    Respectfully submitted,


                                                       /s/Timothy S. Leiman
                                                      Timothy S. Leiman (leimant@sec.gov)
                                                      Robert Moye (moyer@sec.gov)
                                                      Kevin A. Wisniewski (wisniewskik@sec.gov)
                                                      175 West Jackson Boulevard, Suite 1450
                                                      Chicago, Illinois 60604
                                                      (312) 353-7390
                                                      (312) 353-7398 (FAX)

                                                      Attorneys for Plaintiff
                                                      U.S. Securities and Exchange Commission



                                                   ___/s/ Howard J. Rosenberg _
                                                   Howard J. Rosenberg
                                                   (hrosenburg@ksrlaw.com)
                                                   Kopecky Schumacher Rosenburg LLC
                                                   120 N. LaSalle Street, Suite 2000
                                                   Chicago, Illinois 60602
                                                   (312) 380-6631
                                                   (312) 268-6493 (FAX)

                                                      Attorney for Defendants
                                                      SBB Research Group, LLC, Samuel Barnett
                                                      and Matthew Aven




                                                  5
